Order filed February 20, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00306-CR
                             NO. 14-19-00308-CR
                             NO. 14-19-00309-CR
                             NO. 14-19-00310-CR
                             NO. 14-19-00311-CR
                             NO. 14-19-00312-CR
                             NO. 14-19-00313-CR

                     THE STATE OF TEXAS, Appellant
                                       V.

                          KAHLIL DEAN, Appellee

                 On Appeal from the 268th District Court
                         Fort Bend County, Texas
 Trial Court Cause Nos. 18-DCR-083497, 18-DCR-083704, 18-DCR-083833,
  18-DCR-083834, 18-DCR-083835, 18-DCR-083836, and 18-DCR-083837

                                    ORDER

      The State of Texas filed notices of appeal in each of the above-numbered
causes, asserting it is appealing “the trial court’s order dismissing the State’s
indictment[s].” In its notices of appeal and appellate brief, the State contends it is
authorized to pursue an appeal pursuant to article 44.01(a)(1) of the Texas Code of
Criminal Procedure because the trial court “dismissed the State’s indictments.” See
Tex. Code Crim. Proc. Ann. art. 44.01(a)(1).

      None of the records before us contains an order dismissing the State’s
indictment so as to authorize the State’s appeal under article 44.01(a)(1). We will
dismiss these appeals for lack of jurisdiction unless the parties demonstrate our
jurisdiction on or before March 11, 2020.




                                                    PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan.